Per curiam.
Charles E. Bagley, Jr., filed a petition for voluntary discipline. He acknowledged his violation of Standard 45 (b) of Bar Rule 4-102, requested a public reprimand, but agreed to accept a 30-day suspension. The State Bar filed its response to the petition and recommended that the petition be accepted.
The review panel concluded that Standard 45 (b) of Bar Rule 4-102 prohibits a lawyer from making a false statement of fact and the Respondent’s conduct violated Standard 45 (b), and recommended that the Respondent be suspended for 30 days.
We accept and adopt the recommendation of the review panel, and order that Charles E. Bagley, Jr., be suspended from the practice of law in the State of Georgia for thirty (30) days from the date of publication of this opinion. The Respondent is reminded of his duties under Bar Rule 4-219.

Suspended.


All the Justices concur.